Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 22, 2019

                                      No. 04-18-00950-CV

           IN THE INTEREST OF L.J.G., G.J.G., Z.I.G., A.A.G., AND L.G.-R.F.,

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA00461
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See Tex. R. Jud. Admin. 6.2.

        After obtaining an extension of time to file appellant’s brief, counsel filed a motion
requesting the court to order supplemental records and to grant a further extension of time to file
the brief. Counsel states he has previously submitted requests for the supplemental records to the
Bexar County District Clerk and to the court reporters. We grant the motion.

        We order court reporter Mary Martinez to prepare and file a full record of all
proceedings had in this case on June 12, 2018, before the Honorable Antonia Arteaga in the 57th
Judicial District Court, including all exhibits introduced into evidence.

        We order court reporter Debra Jimenez to file a full record of all proceedings had in this
case on November 5, 2018, before the Honorable Laura Salinas, including all exhibits introduced
into evidence.

        We order Bexar County District Clerk, Mary Angie Garcia, to file a supplemental
record containing: the jury charge signed by the trial court and submitted to the jury on June 12,
2018, if any.

       We order the supplemental records due March 4, 2019. Because of the time constraints
governing the disposition of this appeal, requests for extensions of time will be disfavored.

         We order appellant’s brief due ten days after the supplemental records have all been
filed.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court